Citation Nr: 1512451	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-12 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1969 to April 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

A review of the Virtual VA paperless claims processing system revealed a copy of an April 2014 hearing brief from the Veteran's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Veteran was provided with a VA examination on April 2012.  At this examination, the examiner noted that the Veteran was exposed to acoustic trauma serving as an infantryman in the military.  He provided audiometric testing, which 




revealed the following results:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        25
        20
        30
        30
        35
LEFT
        30
        20
        30
        30
        30
 
Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 78 percent in the left ear.  Audiogram revealed bilateral sensorineural hearing loss.  The examiner opined it was less likely than not that the Veteran's hearing loss was related to military service.  In support the examiner provided that there was no hearing loss shown in service or evidence of a threshold shift, as the Veteran's entrance and exit examinations both showed normal hearing.

The Board notes that the etiological opinion offered by the April 2012 VA examiner is inadequate for determining the etiology of the Veteran's hearing loss. That opinion, while concluding that the Veteran's hearing loss was less likely than not related to service, primarily based that conclusion on the Veteran's "normal" hearing at entrance to and separation from service.  The Court has held that the etiology of a Veteran's hearing loss cannot be based solely on a Veteran's "normal" hearing loss at entrance to and separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

As such, the Veteran should be afforded a new VA examination to discuss whether the Veteran's conceded in-service acoustic trauma, by virtue of his service as an infantryman, could have resulted in any delayed-onset hearing loss that was not evidenced or manifested until after service.  The examiner should provide a full rationale for all opinions provided.

The Veteran's representative also raised the issue of secondary service connection to the Veteran's service-connected malaria.  In support, the representative cited to medical literature providing that such hearing loss can result from the P. falciparum parasite that is associated with malaria.  As the April 2012 VA examiner had not considered this theory of service connection at the time of the examination, upon remand, the examiner should also be asked to opine regarding such etiological relationship as well.  The examiner should give consideration to and comment on the medical literature referenced by the Veteran's representative in the April 2014 hearing brief.

Finally, the Board notes that the Veteran's representative referenced the findings of a January 2014 VA examination for the Veteran's hearing loss, however, such record is not currently associated with the claims file.  To the extent that such examination was actually administered, the Board requests that such also be associated with the claims file.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his claimed conditions, and assist him in obtaining any relevant records.  In particular, to the extent that it was actually administered, associate the results of the January 2014 VA audiological examination with the claims file.

2. After any additional evidence has been associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the bilateral hearing loss.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The VA examiner should identify the type of bilateral hearing loss (i.e., sensorineural, conductive, mixed, or central) experienced by the Veteran. The examiner also should state whether the Veteran's bilateral hearing loss is a type of hearing loss typically due to acoustic trauma, the aging process, infection, or some other cause.

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the bilateral hearing loss was caused or aggravated by the Veteran's military service. 

The examiner should also provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the bilateral hearing loss was caused or aggravated by the Veteran's service connected malaria.  In so doing, the examiner is asked to take note of and comment upon the medical literature cited in the Veteran's April 2014 hearing brief, a copy of which is located in the Veteran's electronic claims file.

 Last, the examiner should note the Veteran's assertions of in-service acoustic trauma as conceded as well as take into account his lay statements regarding onset and symptoms.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




